Title: To Alexander Hamilton from Campbell Smith, 13 June 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Baltimore June 13th 1799
          
          Inclosed I have the honor to transmit, for your inspection, the proceedings of a General Court Martial, whereof Captain Bruff is President, convened at this place on yesterday, in obedience to your order, through Capt. Morris, of the 30th Ultimo, for the trial of such Military offenders as should be brought before it—and am With the highest consideration and respect Sir your most obedt Servt
          
            Campbell Smith
          
          Honble Major General Hamilton—
        